UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4714


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY EARL STEWARD,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:13-cr-00016-TDS-1)


Submitted:   May 19, 2014                     Decided:   May 21, 2014


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Ripley Rand, United States Attorney, Michael A.
DeFranco, Assistant United States Attorney, Sean McGonigle,
Third Year Law Student, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Larry     Earl    Steward    pled        guilty    pursuant      to    a   plea

agreement to one count of possession of a firearm by a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2012).

The   district      court    sentenced      Steward      to    fifty-seven         months’

imprisonment, a sentence resulting from an upward variance from

his   advisory      Guidelines      range       of    thirty-seven      to    forty-six

months’     imprisonment.           On   appeal,       Steward       challenges        this

sentence.    We affirm.

            We   review      the    district         court’s    sentence,         “whether

inside, just outside, or significantly outside the Guidelines

range,”       for       reasonableness               under       a        “deferential

abuse-of-discretion standard.”              Gall v. United States, 552 U.S.
38, 41, 51 (2007).            This court first reviews for significant

procedural error, and, if the sentence is free from such error,

we then consider its substantive reasonableness.                          Id. at 51.

Procedural error includes improperly calculating the Guidelines

range, treating the Guidelines range as mandatory, failing to

consider the 18 U.S.C. § 3553(a) (2012) factors, and failing to

explain   adequately        the    selected      sentence.       Id.         Substantive

reasonableness is determined by considering the totality of the

circumstances, including the extent of any deviation from the

Guidelines range.           Id.    An upward variance is permitted where

justified by the § 3553(a) factors.                    See id.       This court must

                                            2
give due deference to the district court’s determination that

the § 3553(a) factors justify the extent of a variance, and the

fact that this court might find a different sentence appropriate

is insufficient to justify reversal of the district court.                                       Id.

                We   conclude        after     review         of     the     record        and     the

parties’        briefs    that       Steward’s         above-Guidelines            sentence         is

reasonable.          The district court properly calculated Steward’s

Guidelines       range,       heard    argument         from       counsel      and     allocution

from     Steward,        treated       the     Guidelines            range       as        advisory,

considered relevant § 3553(a) factors, and adequately explained

the selected sentence.                 The court specifically explained that

Steward’s       above-Guidelines         sentence            was    warranted         by    multiple

§ 3553(a) factors, expressing particular concern about Steward’s

high likelihood of recidivism in light of the length and nature

of   his   criminal       history.           We       also    reject       as    without          merit

Steward’s argument that the district court gave impermissible

weight     to    portions       of    his     criminal         history          that       were    not

assigned        criminal        history        points          under       the         Guidelines.

The court properly considered the entirety of Steward’s criminal

history in imposing sentence, 18 U.S.C. § 3553(a)(1), and, in

assigning        the     greatest       weight         to      concerns         stemming          from

Steward’s        criminal      history,        did      not        abuse     its       discretion.

See United States v. Rivera-Santana, 668 F.3d 95, 105 (4th Cir.

2012)    (stating        it   was     within      district         court’s       discretion            to

                                                  3
accord      more       weight     to    a     host       of        aggravating       factors      in

defendant’s        case    and    decide       that          the   sentence     imposed         would

serve the § 3553 factors on the whole).

             Steward’s sentence is also substantively reasonable,

considering        the    totality       of    the      circumstances,          including         the

extent of the variance.                 Although the sentence is eleven months

above the high end of the Guidelines range, the district court

did   not     abuse       its     discretion           in     determining          that    such    a

deviation        was     justified      by     the      § 3553(a)          factors,       including

Steward’s     criminal       history         and       the    need    for    the    sentence      to

protect the public, to deter Steward, and to promote respect for

the law.         See United States v. Diosdado-Star, 630 F.3d 359,

366-67 (4th Cir. 2011) (affirming substantive reasonableness of

variance     sentence        six       years       greater          than    Guidelines          range

because     it     was    based    on    the       district         court’s    examination        of

relevant § 3553(a) factors); United States v. McNeill, 598 F.3d
161, 167 (4th Cir. 2010) (affirming the district court’s upward

departure based on, among other factors, the seriousness of the

offense,     McNeill’s          extensive       criminal           history,     lack       of   work

history, and the need to deter McNeill from future crimes).

             While Steward argues that the fifty-seven-month term

is greater than necessary to achieve the purposes of sentencing

in his case, we reject this argument because it essentially asks

this court to substitute its judgment for that of the district

                                                   4
court.   While this court may have weighed the § 3553(a) factors

differently had it imposed sentence in the first instance, we

defer to the district court’s decision that a fifty-seven-month

sentence achieved the purposes of sentencing in Steward’s case.

See Gall, 552 U.S. at 51 (explaining that appellate courts “must

give due deference to the district court’s decision that the

§ 3553(a) factors, on a whole, justify” the sentence imposed);

United States v. Jeffery, 631 F.3d 669, 679 (4th Cir. 2011)

(“[D]istrict    courts        have    extremely         broad      discretion       when

determining    the    weight     to   be       given    each      of   the   § 3553(a)

factors.”).

          We    therefore      affirm      the    district        court’s    judgment.

We dispense    with    oral    argument        because      the    facts     and   legal

contentions    are    adequately      presented        in   the    materials       before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           5